Citation Nr: 0103355	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  97-21 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provision of 
38 U.S.C.A. § 1151 for additional disability to the left and 
right lower extremities due to treatment provided by the 
Department of Veterans Affairs from 1984.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the North 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In its current status, the case 
returns to the Board following completion of development made 
pursuant to its July 1998 remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The records of VA treatment show that in December 1985, 
the veteran underwent debridement of necrotic material for an 
ulcer of the right lower extremity due to intravenous drug 
use.  

3.  The above-mentioned procedure included a skin graft using 
tissue from the right upper thigh.  

4.  The veteran complained of swelling in the right lower 
extremity in 1984.  

5.  A new complaint of swelling in the left leg was recorded 
in September 1986.  

6.  The leg swelling has been associated with various factors 
unrelated to the veteran's surgery in 1985 or other treatment 
provided from 1984.  


CONCLUSION OF LAW

The veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability involving the 
lower extremities, resulting from treatment provided by VA 
from 1984 is not supported by the preponderance of the 
evidence,  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.358 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 U.S.C. 1151 permit the payment of 
disability or dependency and indemnity compensation for 
additional disability or death resulting from an injury or 
aggravation of an injury suffered as the result of VA 
hospitalization, medical or surgical treatment, examination, 
or pursuit of a course of vocational rehabilitation under 38 
U.S.C. ch. 31.  VA had long interpreted the statute to 
require a showing of fault on the part of VA or the 
occurrence of an accident to establish entitlement to § 1151 
compensation for adverse consequences of VA medical 
treatment. See 38 CFR 3.358(c)(3) (1994).  The Supreme Court, 
however, recently affirmed a lower court ruling that 
invalidated VA's fault-or-accident interpretation.  

In deciding Brown v. Gardner, U.S. Sup. Ct. No. 93-1128 (Dec. 
12, 1994), the Court held that the fault-or-accident 
requirement in 38 CFR 3.358(c)(3) was inconsistent with the 
plain language of the statute and that no fault requirement 
was implicit in the statute.  Gardner v. Derwinski, 1 Vet App 
584 (1991), aff'd sub nom Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), aff'd sub nom Brown v. Gardner, 115 S. Ct. 552 
(1994).  

Although the Supreme Court found that the statutory language 
simply required a causal connection between an injury or 
aggravation of an injury and VA hospitalization, medical or 
surgical treatment, examination, or vocational 
rehabilitation, it also indicated that not every additional 
disability resulting from an injury or aggravation so 
connected was compensable under § 1151.  The Supreme Court 
stated that it would be unreasonable, for example, to believe 
that Congress intended to compensate veterans for the 
necessary consequences of treatment to which they consented.  
In revising 38 CFR 3.358(c)(3) VA tried to reflect the 
Supreme Court's holding that 38 U.S.C. 1151 permits 
compensation for all but the necessary consequences of 
properly administered VA medical or surgical treatment or 
examination to which a veteran consented. "Necessary 
consequences" is the term the Supreme Court used in its 
example of what Congress could not reasonably have intended 
to cover with § 1151. The definition of "necessary 
consequences" is consequences certain or intended to result 
from treatment or examination.  

In pertinent part, 38 U.S.C.A. § 1151 provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service 
connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provide, in pertinent part:

(b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  

(2) Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance 
or natural progress of disease or 
injuries for which the...hospitalization, 
etc., was authorized.

Section 3.358(c)(3), as amended, provides in pertinent part:

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  

In the veteran's case, the RO adjudicated the claim under 38 
U.S.C.A. § 1151 and the amended 38 C.F.R. § 3.358(c).  It 
appears that the RO denied the claim essentially on the 
grounds that no additional disability resulted from the VA 
medical treatment in question.  Although the amended rule 
deletes the fault or accident requirement in section (c)(3), 
it does not alter the requirement in sections (c)(1) and (2) 
that additional disability is "proximately due" to VA action.  
As the Board will explain, the competent evidence of record 
does not reflect that the veteran has additional disability 
related to the VA treatment.  

The veteran filed this claim for benefits under 38 U.S.C.A. 
§ 1151 in August 1996.  The Board notes that effective 
October 1, 1997, 38 U.S.C.A. § 1151 was amended such that 
negligence would generally have to be shown by VA for a 
claimant to obtain compensation under the statute.  This 
amendment, however, does not apply to cases filed prior to 
October 1, 1997.  See VA O.G.C. Prec. Op. No. 40-97 (Dec. 31, 
1997).  Thus, the amendments to 38 U.S.C.A. § 1151 
implemented by section 422(a) of Pub. L. No. 104-204, the 
Department of Veterans Affairs and Housing and Urban 
Development, and Independent Agencies Appropriations Act, 
1997, 110 Stat. 2874, 2926 (1996) are inapplicable.  Because 
the claim was filed prior to the effective date of the 
amended version, the former statue must be applied.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991)

The veteran contends that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability to both his left and right lower extremities 
related to a skin graft performed by VA.  He reports that the 
skin graft procedure was unsuccessful and that as a result, 
he has developed functional problems with both legs as well 
as deep scarring.  At the March 1998 Travel Board hearing, 
the veteran testified that at the time that he had surgery in 
1985 or so, he had blisters on his right leg and did not want 
to have surgery.  He reported that he was informed that the 
physician wanted to "scrape" the wound and "after the skin 
would build back up...he would take the skin graft off my left 
leg and put it on my right leg" . . . Furthermore, he 
reported that since then, he had experienced extensive sores 
and swelling in both legs.  The veteran further indicated 
that when he went to the outpatient clinic later, his 
physician asked about who had performed the skin graft, 
called in another physician to examine the leg during which 
both shook their heads.  The veteran stated that neither 
examiner gave a reason for that type of reaction.  However, 
it was indicated that as a result of surgery the veteran 
developed a circulatory problem that turned his legs black in 
color.  

In addition, the veteran testified that he had normal 
functioning and was free from swelling prior to his surgery.  
In the veteran's opinion, the skin graft was not performed 
correctly, and consequently, he developed additional 
disability due to VA treatment.  

As the pertinent regulation states, consideration should be 
given the veteran's physical condition prior to alleged 
disease or injury.  In the veteran's case, treatment reports 
from May 1984 show that the veteran had swelling in the right 
leg secondary to cellulitis.  

On November 19, 1985, the veteran was admitted to a VA 
hospital complaining of a burning pain in the right leg.  On 
medical examination, the lower extremities were observed to 
have swelling of the right lower leg with multiple small 
blisters.  The veteran refused debridement of the necrotic 
tissue of the right leg.  The pertinent diagnosis was 
cellulitis of the right lower extremity with ulcer formation 
and necrotic tissue.  

Reports of treatment from the Birmingham, Alabama VA facility 
shows that the veteran was a 34 year old heroin addict, 
transferred from Detroit, Michigan for care of several skin 
ulcers which had resulted from self injections.  The largest 
ulcer was located over the right mid-tibial area and had a 
dense eschar.  The veteran also had numerous other small 
abscesses besides.  On December 6, 1985, he underwent 
escarotomy of his right leg ulcer.  Following satisfactory 
granulation, he returned to the operating room for a split 
thickness skin graft.  The left upper thigh was the donor 
site.  This graft "took" well, except for the area directly 
over the tibia where healing failed to occur.  This area was 
small enough, measuring 2 by 3 centimeters.  It was felt that 
the area might granulate in with dressing changes.  On 
December 31, 1985, the left upper thigh graft site was 
described as dry, nondraining and without sign of infection.  
At the time of discharge, the veteran did not articulated any 
complaint.  

In September 1986, the veteran was noted to have a "new" 
complaint of swelling of the left leg.  No etiological 
relationship is established between treatment by VA and the 
development of swelling in the left lower extremity.  

It is significant to note that the veteran, when examined by 
VA in March 1997, the veteran is lower extremities were 
remarkable for a well-healed hyperpigmented area that was the 
donor site of the skin graft.  This area measured 8 by 14 
centimeters on the anterior surface of the right thigh.  
There was no significant functional loss due to this.  The 
veteran was also noted to have an irregularly shaped 14 by 12 
centimeter recipient site on the anterior and medial 
pretibial area or the right leg in the mid-third of the lower 
leg.  The skin was described as atrophic and shiny and with 
abnormal pigmentation that is consistent with a skin graft.  
The examiner noted that considering that it was a split 
thickness graft over underlying bone, it appeared to be 
"quite satisfactory and healthy".  Certainly, asymptomatic 
scarring falls in the category of "necessary consequences" 
of surgery.  

The veteran also demonstrated varicose-type ulcers in the 
anterior and medial pretibial area and malleolar area on both 
legs.  As described, these ulcers were not particularly 
tender or functionally significant.  In addition, there was 
2+ edema of the left leg and 1+ to 2+ edema in the right leg.  
The veteran's condition was noted to be stable with some 
peripheral edema.  

The examiner's comment is a follows:

The problem with the patient's right leg 
may very well have started out as a 
thermal burn with it's resulting 
complications and both legs could have 
the result of some stasis dermatitis, 
secondary phlebitis, secondary to 
intravenous drug use.  This is 
speculative, but not an unreasonable 
assumption.  

However, there is no indication contained in the record of a 
causal relationship between the existing conditions in the 
lower extremities and treatment provided by VA.  Problems 
with the recurrence of ulcers have not been associated with 
any treatment provided by VA.  In fact, ulcers were present 
prior to the 1985 surgery.  Likewise, with respect to the 
swelling in the lower extremities, as noted above, swelling 
in the right leg was identified in 1984, and was associated 
with intravenous drug use.  These findings-ulcers and right 
leg swelling--precipitated treatment initially.  Hence, these 
conditions cannot be associated with VA treatment.  

With respect to swelling in the left leg, this condition did 
not exist prior to hospitalization.  However, there is 
nothing in the record to associate it with treatment provided 
by VA.  The veteran has not brought forth any evidence of a 
causal relationship in this regard.  

In determining whether additional disability results from an 
injury or an aggravation of an existing injury suffered as a 
"result of training, hospitalization, medical or surgical 
treatment or examination," it will be necessary to show that 
the additional disability is actually the result of such 
injury or an aggravation of an existing injury and not merely 
coincidental therewith.  See Sweitzer v. Brown, 5 Vet. App. 
503, 505 (1993).  

While the veteran's allegations related to causation have 
been reviewed, he is advised that lay statements are not 
competent evidence with respect to medical causation. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  There is 
no competent medical evidence to show that he currently has 
additional disability in the lower extremities resulting from 
treatment rendered by VA from 1984.  


ORDER

The veteran is not entitled to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
resulting from treatment rendered from 1984.  




		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

